Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph D. Kuborn on 11/10/2020.

The application has been amended as follows: 

 	Cancel claims 7 & 15;
 	In claim 4, line 13; after “pouch”, insert --; further comprising a step of trimming a portion of the first sealant strip and the second sealant strip when the first and second sealant strips are attached to the top web and the bottom web to define the width of the sealant strips--;
	In claim 8, line 1; delete [7], instead replace it with --4--;
	In claim 12, line 11; after “pouch”, insert --; further comprising the step of trimming a portion of the first sealant strip and the second sealant strip after the first and second sealant strips are attached to the top web and the bottom web to define a width of the sealant strips--;
	In claim 16, line 1; delete [15], instead insert --12--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the claimed combination of the method of forming a flexible pouch configured to receive a liquid product as amended herewith. 
In particular, the suggested prior art of record don’t suggest among other steps a step of trimming a portion of the first and second sealants strips when the strips being attached to the top and bottom webs of the container, see for example (Figs. 4, 9 &10; via trimming strips 52/54 when attached to webs 56/58), along with the step of sealing the fitment to the sealant strips between the top and bottom webs to form a top end of the pouch (Fig. 10 & 12; via sealing fitment 22 to strips 38 of webs 56/58).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited arts of record (PTO-892), suggest the use of sealant strips attached to the fitments, followed by a step of attaching the strips along with the fitments to the pouch’s walls.  The arts is silent regarding a step of trimming portions of the strips after attaching the strips to the pouch’s walls to define width of the sealant strips as suggested by the amended claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731